DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/112,813 filed 12/04/2020. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (US 20150281263 A1) (hereafter McLaughlin), in view of Turgeman (US 20160321689 A1) (hereafter Turgeman).
As per claim 1:
A method for serving advertisement objects on an advertising platform, the method comprising: 
detecting invalid activity related to one or more advertisement objects served in response to a request, a source being identified and associated with the invalid activity; (See McLaughlin ¶0029, “Returning to FIG. 1, in step 102, a user system 202 containing a potential bot is identified. Examples of techniques for identifying potential bots are described in U.S. patent application Ser. No. 14/315,430, filed Jun. 26, 2014. It is noted that the techniques described therein are merely examples, and that the present invention contemplates any and all techniques for identifying potential bots.” McLaughlin discloses detecting particular activity associated with an advertisement. See also McLaughlin ¶0022, “The first model (CPM) is very easy fir an automated bot to mimic since by merely visiting a web page the ad would load and get delivered. A bot can therefore be programmed to visit a large number of pages per day on a specific list of websites to inflate the number of impressions served. To decrease suspicion and make it look as if this is legitimate user traffic, many thousands or hundreds of thousands of different bots can be used from different computers, each only generating a small number of page views per day on each of the websites. The websites visited by the bots are either owned by the bot operators, therefore profiting from this scheme, or owned by others that are paying the bot operators to drive incremental “visitors” to their website (many times unaware that these new “visitors” are bots not humans).” See also McLaughlin ¶0023, “The second model (CPC) is not too complex for an automated bot to mimic since all it needs to do to get paid is to simulate a click on an ad once the ad loads. This model would work similar to the first, however, the bot would also click on the ad when it loads, or to decrease suspicion, would only click on one of every few ads that load.” McLaughlin teaches the concept of serving an advertisement in response to visiting a website.)
Although McLaughlin discloses the above-enclosed invention, McLaughlin fails to explicitly disclose detecting invalid activity.
However Turgeman as shown, which talks about detection of click fraud, teaches the concept of detecting invalid activity.
(See Turgeman ¶0044, “Some embodiments may operate to prevent, block, identify, mitigate and/or eliminate particular types of cyber-attacks, for example, a Denial of Service (DoS) attack, a Distributed DoS (DDoS) attack, an Application DOS attack, an Application DDOS attack, an attack that utilizes an automated script or “bot” or other malware (e.g., by an external attacker, or by an attacker located inside or within an organization or enterprise or network), or the like. Some embodiments may be utilized for detection, prevention and/or mitigation of click-fraud and other attacks or schemes that may target online advertising or online marketing, for example, an attack that attempts to artificially produce “clicks” on banner ads or ad-links (e.g., in order to increase revenue of a website that publishes the ads; or in order to deflate an advertising budget of a competitor of the attacker). Some embodiments may utilize the methods described herein, as an invisible or user-transparent CAPTCHA mechanism, to differentiate between a human user and an automated computerized script that poses as a human user.” Turgeman teaches the concept of detecting invalid activity in association with particular sources.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Turgeman with the invention of McLaughlin. As shown McLaughlin discloses the concept of providing decoy advertisement content upon determining the requesting entity to be a bot, including discussing the concept of bots being utilized for fraudulent purposes. Turgeman further teaches the concept of detecting fraudulent activity including identifying particular bots. Turgeman teaches this concept to further differentiate users and bots based on particular behavioral and historical factors such that authentic users can be identified and further enhance security (See Turgeman ¶0026-¶0027). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Turgeman to further identify specific activity to enhance protection while minimizing disruptions to valid users.
in response to detection of the invalid activity, serving at least one decoy advertisement object in response to further requests originating from the identified source, the at least one decoy advertisement object being an advertisement object that is processed by the advertising platform differently from regular advertisement objects that are served by the advertising platform in response to requests from other sources. (See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” See also McLaughlin ¶0031, “As an alternative to step 104, or in addition to step 104, in step 106 the original landing page 210 (the page to which the browser is redirected when the advertisement is clicked on) may be modified or replaced with a page 212 that would be confusing to an automated bot but easily navigated by a human, or which would entice different behavior between bots and humans.” Mclaughlin discloses the concept of replacing advertising display objects based on the interaction from the requesting party, and processing the decoy through a different process from the original advertisement presentation.)
As per claim 2:
The method of claim 1, wherein the one or more advertisement objects are served in response to a request that is one of: 
a search query; 
a view event; 
a navigation event; or 
a home page event.
(See McLaughlin ¶0022, “The first model (CPM) is very easy fir an automated bot to mimic since by merely visiting a web page the ad would load and get delivered. A bot can therefore be programmed to visit a large number of pages per day on a specific list of websites to inflate the number of impressions served. To decrease suspicion and make it look as if this is legitimate user traffic, many thousands or hundreds of thousands of different bots can be used from different computers, each only generating a small number of page views per day on each of the websites. The websites visited by the bots are either owned by the bot operators, therefore profiting from this scheme, or owned by others that are paying the bot operators to drive incremental “visitors” to their website (many times unaware that these new “visitors” are bots not humans).” McLaughlin discloses the advertisement object to be served in response to a visit to a website.)
As per claim 3:
The method of claim 1, wherein the decoy advertisement object is one of: 
an advertisement object that is configured to be unrenderable by a browser; 
an advertisement object that is configured to be unviewable when rendered by the browser; 
an advertisement object that is not associated with a user account on the advertising platform; or 
an advertisement object that is generated randomly by the advertising platform.
(See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the decoy content to be unviewable.)
As per claim 4:
The method of claim 1, wherein detecting the invalid activity comprises: 
configuring at least one of the one or more advertisement objects to be unrenderable or unviewable when rendered; and 
detecting activity related to the at least one unrenderable or unviewable advertisement object as the invalid activity, and identifying the source of the detected activity.
(See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the concept of identifying invalid activity by detecting activity from parties interacting with a decoy.)
As per claim 5:
The method of claim 1, wherein detecting the invalid activity comprises: 
detecting activity related to the one or more advertisement objects; 
comparing the detected activity with a defined threshold; and 
in response to the comparing, identifying the detected activity as the invalid activity.
(See Turgeman ¶0142, “In some embodiments, the method may comprise: detecting that a rate of incorrect log-in attempts to said computerized service, within a pre-defined time period, is greater than a threshold rate; determining that the computerized service is possibly undergoing an Application Distributed Denial-of-Service (Application DDoS) attack; based on the determination of step (b), modifying a log-in process to the computerized service by generating said temporary input/output interference, and tracking user interactions in response to said temporary input/output interference; determining which Internet packets incoming to the computerized service from a source that does not perform manual correction operations in response to said temporary input/output interference; selectively steering said Internet packets to a secondary server of said computerized service, while steering other incoming Internet packets to a primary server of said computerized service.” Turgeman further teaches the concept of identifying invalid activity to include tracking interactions and comparing to a threshold.)
As per claim 6:
The method of claim 1, further comprising: 
in response to detection of the invalid activity, identifying historical activity from the identified source as invalid activity. (See Turgeman ¶0040, “In some embodiments, the output of the comparator/matching module 104 may be taken into account in combination with other information that the fraud detection module 111 may determine to be relevant or pertinent, for example, security information, user information, meta-data, session data, risk factors, or other indicators (e.g., the IP address of the user; whether or not the user is attempting to perform a high-risk activity such as a wire transfer; whether or not the user is attempting to perform a new type of activity that this user did not perform in the past at all, or did not perform in the past 1 or 3 or 6 or 12 months or other time-period; or the like).” Turgeman teaches the concept of utilizing historical activity to identify invalid activity.)
As per claim 7:
The method of claim 1, wherein activity related to the at least one decoy advertisement object is tracked by the advertising platform as further invalid activity. (See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the concept of identifying invalid activity by detecting activity from parties interacting with a decoy.)
As per claim 8:
A system for implementing an advertising platform comprising: 
a processor in communication with storage, the processor configured to execute instructions from the storage to cause the advertising platform to: (See McLaughlin ¶0043, “As shown in FIG. 3, the present invention contemplates implementation on a system or systems that provide multi-processor, multi-tasking, multi-process, and/or multi-thread computing, as well as implementation on systems that provide only single processor, single thread computing. Multi-processor computing involves performing computing using more than one processor. Multi-tasking computing involves performing computing using more than one operating system task. A task is an operating system concept that refers to the combination of a program being executed and bookkeeping information used by the operating system. Whenever a program is executed, the operating system creates a new task for it.” McLaughlin discloses a processor.)
detect invalid activity related to one or more advertisement objects served in response to a request, a source being identified and associated with the invalid activity; (See McLaughlin ¶0029, “Returning to FIG. 1, in step 102, a user system 202 containing a potential bot is identified. Examples of techniques for identifying potential bots are described in U.S. patent application Ser. No. 14/315,430, filed Jun. 26, 2014. It is noted that the techniques described therein are merely examples, and that the present invention contemplates any and all techniques for identifying potential bots.” McLaughlin discloses detecting particular activity associated with an advertisement. See also McLaughlin ¶0022, “The first model (CPM) is very easy fir an automated bot to mimic since by merely visiting a web page the ad would load and get delivered. A bot can therefore be programmed to visit a large number of pages per day on a specific list of websites to inflate the number of impressions served. To decrease suspicion and make it look as if this is legitimate user traffic, many thousands or hundreds of thousands of different bots can be used from different computers, each only generating a small number of page views per day on each of the websites. The websites visited by the bots are either owned by the bot operators, therefore profiting from this scheme, or owned by others that are paying the bot operators to drive incremental “visitors” to their website (many times unaware that these new “visitors” are bots not humans).” See also McLaughlin ¶0023, “The second model (CPC) is not too complex for an automated bot to mimic since all it needs to do to get paid is to simulate a click on an ad once the ad loads. This model would work similar to the first, however, the bot would also click on the ad when it loads, or to decrease suspicion, would only click on one of every few ads that load.” McLaughlin teaches the concept of serving an advertisement in response to visiting a website.)
Although McLaughlin discloses the above-enclosed invention, McLaughlin fails to explicitly disclose detecting invalid activity.
However Turgeman as shown, which talks about detection of click fraud, teaches the concept of detecting invalid activity.
(See Turgeman ¶0044, “Some embodiments may operate to prevent, block, identify, mitigate and/or eliminate particular types of cyber-attacks, for example, a Denial of Service (DoS) attack, a Distributed DoS (DDoS) attack, an Application DOS attack, an Application DDOS attack, an attack that utilizes an automated script or “bot” or other malware (e.g., by an external attacker, or by an attacker located inside or within an organization or enterprise or network), or the like. Some embodiments may be utilized for detection, prevention and/or mitigation of click-fraud and other attacks or schemes that may target online advertising or online marketing, for example, an attack that attempts to artificially produce “clicks” on banner ads or ad-links (e.g., in order to increase revenue of a website that publishes the ads; or in order to deflate an advertising budget of a competitor of the attacker). Some embodiments may utilize the methods described herein, as an invisible or user-transparent CAPTCHA mechanism, to differentiate between a human user and an automated computerized script that poses as a human user.” Turgeman teaches the concept of detecting invalid activity in association with particular sources.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Turgeman with the invention of McLaughlin. As shown McLaughlin discloses the concept of providing decoy advertisement content upon determining the requesting entity to be a bot, including discussing the concept of bots being utilized for fraudulent purposes. Turgeman further teaches the concept of detecting fraudulent activity including identifying particular bots. Turgeman teaches this concept to further differentiate users and bots based on particular behavioral and historical factors such that authentic users can be identified and further enhance security (See Turgeman ¶0026-¶0027). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Turgeman to further identify specific activity to enhance protection while minimizing disruptions to valid users.
 in response to detection of the invalid activity, serve at least one decoy advertisement object in response to further requests originating from the identified source, the at least one decoy advertisement object being an advertisement object that is processed by the advertising platform differently from regular advertisement objects that are served by the advertising platform in response to requests from other sources. (See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” See also McLaughlin ¶0031, “As an alternative to step 104, or in addition to step 104, in step 106 the original landing page 210 (the page to which the browser is redirected when the advertisement is clicked on) may be modified or replaced with a page 212 that would be confusing to an automated bot but easily navigated by a human, or which would entice different behavior between bots and humans.” Mclaughlin discloses the concept of replacing advertising display objects based on the interaction from the requesting party, and processing the decoy through a different process from the original advertisement presentation.)
As per claim 9:
The system of claim 8, wherein the one or more advertisement objects are served in response to a request that is one of: 
a search query; 
a view event; 
a navigation event; or 
a home page event.
(See McLaughlin ¶0022, “The first model (CPM) is very easy fir an automated bot to mimic since by merely visiting a web page the ad would load and get delivered. A bot can therefore be programmed to visit a large number of pages per day on a specific list of websites to inflate the number of impressions served. To decrease suspicion and make it look as if this is legitimate user traffic, many thousands or hundreds of thousands of different bots can be used from different computers, each only generating a small number of page views per day on each of the websites. The websites visited by the bots are either owned by the bot operators, therefore profiting from this scheme, or owned by others that are paying the bot operators to drive incremental “visitors” to their website (many times unaware that these new “visitors” are bots not humans).” McLaughlin discloses the advertisement object to be served in response to a visit to a website.)
As per claim 10:
The system of claim 8, wherein the decoy advertisement object is one of: 
an advertisement object that is configured to be unrenderable by a browser; 
an advertisement object that is configured to be unviewable when rendered by the browser; 
an advertisement object that is not associated with a user account on the advertising platform; or 
an advertisement object that is generated randomly by the advertising platform.
(See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the decoy content to be unviewable.)
As per claim 11:
The system of claim 8, wherein the processor is configured to execute instructions to cause the advertising platform to detect the invalid activity by: 
configuring at least one of the one or more advertisement objects to be unrenderable or unviewable when rendered; and 
detecting activity related to the at least one unrenderable or unviewable advertisement object as the invalid activity, and identifying the source of the detected activity.
(See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the concept of identifying invalid activity by detecting activity from parties interacting with a decoy.)
As per claim 12:
The system of claim 8, wherein the processor is configured to execute instructions to cause the advertising platform to detect the invalid activity by: 
detecting activity related to the one or more advertisement objects; 
comparing the detected activity with a defined threshold; and 
in response to the comparing, identifying the detected activity as the invalid activity.
(See Turgeman ¶0142, “In some embodiments, the method may comprise: detecting that a rate of incorrect log-in attempts to said computerized service, within a pre-defined time period, is greater than a threshold rate; determining that the computerized service is possibly undergoing an Application Distributed Denial-of-Service (Application DDoS) attack; based on the determination of step (b), modifying a log-in process to the computerized service by generating said temporary input/output interference, and tracking user interactions in response to said temporary input/output interference; determining which Internet packets incoming to the computerized service from a source that does not perform manual correction operations in response to said temporary input/output interference; selectively steering said Internet packets to a secondary server of said computerized service, while steering other incoming Internet packets to a primary server of said computerized service.” Turgeman further teaches the concept of identifying invalid activity to include tracking interactions and comparing to a threshold.)
As per claim 13:
The system of claim 8, wherein the processor is configured to execute instructions to cause the advertising platform to: 
in response to detection of the invalid activity, identify historical activity from the identified source as invalid activity. (See Turgeman ¶0040, “In some embodiments, the output of the comparator/matching module 104 may be taken into account in combination with other information that the fraud detection module 111 may determine to be relevant or pertinent, for example, security information, user information, meta-data, session data, risk factors, or other indicators (e.g., the IP address of the user; whether or not the user is attempting to perform a high-risk activity such as a wire transfer; whether or not the user is attempting to perform a new type of activity that this user did not perform in the past at all, or did not perform in the past 1 or 3 or 6 or 12 months or other time-period; or the like).” Turgeman teaches the concept of utilizing historical activity to identify invalid activity.)
As per claim 14:
The system of claim 8, wherein activity related to the at least one decoy advertisement object is tracked as further invalid activity. (See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the concept of identifying invalid activity by detecting activity from parties interacting with a decoy.)
As per claim 15:
A computer-readable medium storing instructions that, when executed by a processor of a system implementing an advertising platform, cause the advertising platform to: (See McLaughlin ¶0043, “As shown in FIG. 3, the present invention contemplates implementation on a system or systems that provide multi-processor, multi-tasking, multi-process, and/or multi-thread computing, as well as implementation on systems that provide only single processor, single thread computing. Multi-processor computing involves performing computing using more than one processor. Multi-tasking computing involves performing computing using more than one operating system task. A task is an operating system concept that refers to the combination of a program being executed and bookkeeping information used by the operating system. Whenever a program is executed, the operating system creates a new task for it. The task is like an envelope for the program in that it identifies the program with a task number and attaches other bookkeeping information to it. Many operating systems, including Linux, UNIX®, OS/2®, and Windows®, are capable of running many tasks at the same time and are called multitasking operating systems. Multi-tasking is the ability of an operating system to execute more than one executable at the same time. Each executable is running in its own address space, meaning that the executables have no way to share any of their memory. This has advantages, because it is impossible for any program to damage the execution of any of the other programs running on the system. However, the programs have no way to exchange any information except through the operating system (or by reading files stored on the file system). Multi-process computing is similar to multi-tasking computing, as the terms task and process are often used interchangeably, although some operating systems make a distinction between the two.” McLaughlin discloses computer readable instructions on a memory executed by a processor.)
detect invalid activity related to one or more advertisement objects served in response to a request, a source being identified and associated with the invalid activity; (See McLaughlin ¶0029, “Returning to FIG. 1, in step 102, a user system 202 containing a potential bot is identified. Examples of techniques for identifying potential bots are described in U.S. patent application Ser. No. 14/315,430, filed Jun. 26, 2014. It is noted that the techniques described therein are merely examples, and that the present invention contemplates any and all techniques for identifying potential bots.” McLaughlin discloses detecting particular activity associated with an advertisement. See also McLaughlin ¶0022, “The first model (CPM) is very easy fir an automated bot to mimic since by merely visiting a web page the ad would load and get delivered. A bot can therefore be programmed to visit a large number of pages per day on a specific list of websites to inflate the number of impressions served. To decrease suspicion and make it look as if this is legitimate user traffic, many thousands or hundreds of thousands of different bots can be used from different computers, each only generating a small number of page views per day on each of the websites. The websites visited by the bots are either owned by the bot operators, therefore profiting from this scheme, or owned by others that are paying the bot operators to drive incremental “visitors” to their website (many times unaware that these new “visitors” are bots not humans).” See also McLaughlin ¶0023, “The second model (CPC) is not too complex for an automated bot to mimic since all it needs to do to get paid is to simulate a click on an ad once the ad loads. This model would work similar to the first, however, the bot would also click on the ad when it loads, or to decrease suspicion, would only click on one of every few ads that load.” McLaughlin teaches the concept of serving an advertisement in response to visiting a website.)
Although McLaughlin discloses the above-enclosed invention, McLaughlin fails to explicitly disclose detecting invalid activity.
However Turgeman as shown, which talks about detection of click fraud, teaches the concept of detecting invalid activity.
(See Turgeman ¶0044, “Some embodiments may operate to prevent, block, identify, mitigate and/or eliminate particular types of cyber-attacks, for example, a Denial of Service (DoS) attack, a Distributed DoS (DDoS) attack, an Application DOS attack, an Application DDOS attack, an attack that utilizes an automated script or “bot” or other malware (e.g., by an external attacker, or by an attacker located inside or within an organization or enterprise or network), or the like. Some embodiments may be utilized for detection, prevention and/or mitigation of click-fraud and other attacks or schemes that may target online advertising or online marketing, for example, an attack that attempts to artificially produce “clicks” on banner ads or ad-links (e.g., in order to increase revenue of a website that publishes the ads; or in order to deflate an advertising budget of a competitor of the attacker). Some embodiments may utilize the methods described herein, as an invisible or user-transparent CAPTCHA mechanism, to differentiate between a human user and an automated computerized script that poses as a human user.” Turgeman teaches the concept of detecting invalid activity in association with particular sources.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Turgeman with the invention of McLaughlin. As shown McLaughlin discloses the concept of providing decoy advertisement content upon determining the requesting entity to be a bot, including discussing the concept of bots being utilized for fraudulent purposes. Turgeman further teaches the concept of detecting fraudulent activity including identifying particular bots. Turgeman teaches this concept to further differentiate users and bots based on particular behavioral and historical factors such that authentic users can be identified and further enhance security (See Turgeman ¶0026-¶0027). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Turgeman to further identify specific activity to enhance protection while minimizing disruptions to valid users.
in response to detection of the invalid activity, serve at least one decoy advertisement object in response to further requests originating from the identified source, the at least one decoy advertisement object being an advertisement object that is processed by the advertising platform differently from regular advertisement objects that are served by the advertising platform in response to requests from other sources. (See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” See also McLaughlin ¶0031, “As an alternative to step 104, or in addition to step 104, in step 106 the original landing page 210 (the page to which the browser is redirected when the advertisement is clicked on) may be modified or replaced with a page 212 that would be confusing to an automated bot but easily navigated by a human, or which would entice different behavior between bots and humans.” Mclaughlin discloses the concept of replacing advertising display objects based on the interaction from the requesting party, and processing the decoy through a different process from the original advertisement presentation.)
As per claim 16:
The computer-readable medium of claim 15, wherein the one or more advertisement objects are served in response to a request that is one of: 
a search query;
 a view event; 
a navigation event; or 
a home page event.
(See McLaughlin ¶0022, “The first model (CPM) is very easy fir an automated bot to mimic since by merely visiting a web page the ad would load and get delivered. A bot can therefore be programmed to visit a large number of pages per day on a specific list of websites to inflate the number of impressions served. To decrease suspicion and make it look as if this is legitimate user traffic, many thousands or hundreds of thousands of different bots can be used from different computers, each only generating a small number of page views per day on each of the websites. The websites visited by the bots are either owned by the bot operators, therefore profiting from this scheme, or owned by others that are paying the bot operators to drive incremental “visitors” to their website (many times unaware that these new “visitors” are bots not humans).” McLaughlin discloses the advertisement object to be served in response to a visit to a website.)
As per claim 17:
The computer-readable medium of claim 15, wherein the decoy advertisement object is one of: 
an advertisement object that is configured to be unrenderable by a browser; 
an advertisement object that is configured to be unviewable when rendered by the browser; 
an advertisement object that is not associated with a user account on the advertising platform; or 
an advertisement object that is generated randomly by the advertising platform.
(See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the decoy content to be unviewable.)
As per claim 18:
The computer-readable medium of claim 15, wherein the instructions cause the advertising platform to detect the invalid activity by: 
configuring at least one of the one or more advertisement objects to be unrenderable or unviewable when rendered; and 
detecting activity related to the at least one unrenderable or unviewable advertisement object as the invalid activity, and identifying the source of the detected activity.
(See McLaughlin ¶0030, “In step 104, the original advertisement 206 that is being delivered may be replaced with a decoy 208 advertisement which a human is very unlikely to click on. For example, a human is very unlikely to click on a blank advertisement while a bot will typically not be able tell the difference and still click on the advertisement. Alternatively, the advertisement could be “hidden” using a hidden visibility property. A human would not see the advertisement but a bot would “see” it because of the methodology bots use to detect advertisements. Replacing the advertisement in real-time can be done by the advertiser advertisement server or any intermediary in the advertisement delivery chain.” McLaughlin discloses the concept of identifying invalid activity by detecting activity from parties interacting with a decoy.)
As per claim 19:
The computer-readable medium of claim 15, wherein the instructions cause the advertising platform to detect the invalid activity by: 
detecting activity related to the one or more advertisement objects; 
comparing the detected activity with a defined threshold; and 
in response to the comparing, identifying the detected activity as the invalid activity. 
(See Turgeman ¶0142, “In some embodiments, the method may comprise: detecting that a rate of incorrect log-in attempts to said computerized service, within a pre-defined time period, is greater than a threshold rate; determining that the computerized service is possibly undergoing an Application Distributed Denial-of-Service (Application DDoS) attack; based on the determination of step (b), modifying a log-in process to the computerized service by generating said temporary input/output interference, and tracking user interactions in response to said temporary input/output interference; determining which Internet packets incoming to the computerized service from a source that does not perform manual correction operations in response to said temporary input/output interference; selectively steering said Internet packets to a secondary server of said computerized service, while steering other incoming Internet packets to a primary server of said computerized service.” Turgeman further teaches the concept of identifying invalid activity to include tracking interactions and comparing to a threshold.)
As per claim 20:
The computer-readable medium of claim 15, wherein the instructions cause the advertising platform to: 
in response to detection of the invalid activity, identify historical activity from the identified source as invalid activity. (See Turgeman ¶0040, “In some embodiments, the output of the comparator/matching module 104 may be taken into account in combination with other information that the fraud detection module 111 may determine to be relevant or pertinent, for example, security information, user information, meta-data, session data, risk factors, or other indicators (e.g., the IP address of the user; whether or not the user is attempting to perform a high-risk activity such as a wire transfer; whether or not the user is attempting to perform a new type of activity that this user did not perform in the past at all, or did not perform in the past 1 or 3 or 6 or 12 months or other time-period; or the like).” Turgeman teaches the concept of utilizing historical activity to identify invalid activity.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 6568538 B2, which talks about fraudulent click prevention including utilizing replacement content.
Lind (US 20160301735 A1), which talks about circumventing advertisement blocking including the usage of invalid URL.
Barbeau et al. (US 20120296715 A1), which talks about managing offers including providing unrenderable offer content to user devices for invalid offers.
Cochran et al. (US 20090125719 A1), which talks about ensuring the legitimacy of pay per flick advertisements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622